                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

  UNITED STATES OF AMERICA                           )
                                                     )       No.: 2:20-CR-065
         v.                                          )
                                                     )
  EMORY Q. JACKSON                                   )


                    UNITED STATES’ SUPPLEMENTAL RESPONSE TO
                        DEFENDANT’S MOTION IN LIMINE NO. 1

         The United States of America, by and through the Acting United States Attorney for

  the Eastern District of Tennessee, objects in part to the defendant’s motion to preclude the

  introduction of videos and images of, or reference to the defendant’s possession of firearms in

  this case. (Doc. 98).

         As previously stated in the United States response (Doc 103) and incorporated herein

  by reference, the United States objects to the preclusion or redaction of evidence that is proof

  of the offenses in this case. The United States contends that the below listed videos and

  images are relevant and probative to proof of the crimes charged in this case.

         Nonetheless, the United States has agreed to collaborate with counsel for the

  defendant to redact any portions of the videos or images that are not relevant to the offenses

  charged, such as inappropriate language, text or auditory, or any reference to gang symbols,

  if redacting or substituting the words would not harm the probative value of the videos or

  images.

         Below are some of the videos and images the United States intends to offer into

  evidence during its case in chief (as numbered in Court Hearing Exhibit List, Doc. 109):

         5.      Facebook Google Chrome File Path Name: 18-09.53.pgn

         7.      Facebook Google Chrome File Path Name: 13-16-09.mp4

         8.      Facebook Google Chrome File Path Name: 17-07-42.mp4




Case 2:20-cr-00065-JRG-CRW Document 114 Filed 08/16/21 Page 1 of 2 PageID #: 363
         9.     Facebook Google Chrome File Path Name: 17-11-31.mp4

         10.    Facebook Google Chrome File Path Name: 17-16-24.mp4

         Wherefore the United States objects to the preclusion of the images and videos that

  are evidence of the offenses charged as their probative value is not outweighed but any

  potential prejudice to the defendant.

         Respectfully submitted, this Monday, August 16, 2021.

                                                  FRANCIS M. HAMILTON III
                                                  Acting United States Attorney

                                           By:    s/ Meghan L. Gomez
                                                  MEGHAN L. GOMEZ
                                                  Assistant United States Attorney
                                                  FL BPR # 068858
                                                  220 W. Depot Street, Suite 423
                                                  Greeneville, Tennessee 37743
                                                  meghan.gomez@usdoj.gov
                                                  (423) 639-6759




Case 2:20-cr-00065-JRG-CRW Document 114 Filed 08/16/21 Page 2 of 2 PageID #: 364
